                                     Case 2:19-cv-10410-GW-KES Document 56 Filed 07/20/21 Page 1 of 2 Page ID #:536



                                          1
                                          2
                                          3
                                          4
                                          5
                                          6
                                          7
                                          8
                                                                       UNITED STATES DISTRICT COURT
                                          9
                                                         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                                         10
                                              HAARIS SYED,                              Case No.: 2:19-cv-10410-GW-KESx
                                         11
                                                                    Plaintiff,          Complaint Filed: December 9, 2019
                                         12                                             FAC Filed: February 28, 2020
                                                       v.                               SAC Filed: July 21, 2020
                                         13
                                              COUNTY OF LOS ANGELES;                    [PROPOSED] ORDER RE
                                         14   COUNTY OF LOS ANGELES                     PROTECTIVE ORDER
6033 West Century Boulevard, 5th Floor




                                              HORIZONS DEFERRED
  LIEBERT CASSIDY WHITMORE




                                         15
   A Professional Law Corporation




                                              COMPENSATION AND
    Los Angeles, California 90045




                                              THRIFTPLAN                                Trial Date
                                         16   ADMINISTRATIVE                            February 15, 2022
                                              COMMITTEE; and COUNTY OF
                                         17   LOS ANGELES 401(k) SAVINGS                Final Pre-Trial Conference
                                              PLAN ADMINISTRATIVE                       February 3, 2022
                                         18   COMMITTEE,
                                                                                        Discovery Cut-off
                                         19                         Defendants.         September 28, 2021
                                         20
                                         21                                         ORDER
                                         22            On July 19, 2021, Plaintiff Haaris Syed and Defendants County of Los
                                         23   Angeles, the County of Los Angeles Horizons Deferred Compensation and Thrift
                                         24   Plan Administrative Committee and the County of Los Angeles 401(k) Savings
                                         25   Plan Administrative Committee, filed a Joint Stipulation and Protective Order.
                                         26   ///
                                         27   ///
                                         28   ///
                                                                                         1
                                         30                                                           [Proposed] Order re Protective Order
                                              9627584.3 LO140-545
                                         31
                                                 Case 2:19-cv-10410-GW-KES Document 56 Filed 07/20/21 Page 2 of 2 Page ID #:537



                                                    1            Upon due consideration, and for good cause appearing, the Court GRANTS
                                                    2   and hereby approves the Joint Stipulation and Protective Order.
                                                    3            IT IS SO ORDERED.
                                                    4
                                                        DATED: July 20, 2021
                                                    5                                                    HON. KAREN E. SCOTT
                                                    6                                                     MAGISTRATE JUDGE
                                                    7
                                                    8
                                                    9
                                                   10
                                                   11
Error! No text of specified style in document.




                                                   12
     LIEBERT CASSIDY WHITMORE
       A Professional Law Corporation




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                                                                 2
                                                   30                                                          [Proposed] Order re Protective Order
                                                        9627584.3 LO140-545
                                                   31
